Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant action is a non-final office action on the merits. Applicant filed a preliminary amendment on 12/7/20. After amendment, claims 1-8,11-13 are pending and rejected claims 9-10 are canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See below.

 electronic content advancer- para 24 merely restates the claim “an electronic content advancer that advances at least part of the contents….. “without transferring the electronic content to the first client apparatus or the second client apparatus….” Here there is no support for the advancer, what is it, it appears to provide content that cannot be “transferred” to the device?  For the purposes of examination, the examiner will broadly interpret this element as a preview.

35 USC § 101- The instant application appears to be directed to a computer content control type system. It does not appear to have any manual analog in the non-digital world and thus has been interpreted to be a technological improvement to the computing interface. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20200152005 to Higgins

As per claims 1,7 and 8 Higgins discloses; An electronic content utilization system that comprises a first client apparatus and a second client apparatus, the system comprising: a usage disabler that sets an electronic content available in the first client apparatus to be in an unavailable state; Higgins (0043, disable or enable reload features for example) an electronic content advancer that advances at least a part of contents of the electronic content set in the unavailable state in the first client apparatus Higgins(at least a part is small, its not clear what this limitation is and how it is supported, however, 0144 shows the ability to provide content to a mobile application but, the content is stored by servers, viewable only by the mobile device”) 
according to an input operation in the second client apparatus without transferring the electronic content to the second client apparatus; Higgins(0144, its not clear how the two apparatus’s are intertwined but, it appears only one device at a time can view the content, in this case Higgins tickets would only show in one device at a time)
Here it’s not clear what the enablement requirement is but, Higgins teaches enablement in various states to use a gaming apparatus(00254)
and a usage enabler that sets the electronic content to be in an available state in the second client apparatus, wherein the usage enabler sets the electronic content to be in the available state in the second client apparatus when a predetermined condition for usage is satisfied. 
One of ordinary skill in the art would recognize that while Higgins does not use the terms first and second apparatus to refer to usage conditions, Higgins is directed to multiple device gaming. (00254). The motivation for the modification is for the purpose of determining who is playing a game. (0001)

As per claim 2, Higgins discloses; The electronic content utilization system according to claim 1, further comprising a management server apparatus, 
wherein the management server apparatus comprises 
a usage enabling -3-P61908 information transmitter that transmits usage enabling information for setting the electronic content to be in the available state in the second client apparatus to the second client apparatus when a billing process is performed by a second user who operates the second client apparatus, 
wherein the second client apparatus comprises a usage enabling information receiver that receives the usage enabling information from the management server apparatus, and wherein the condition for usage comprises a condition that the usage enabling information received by the second client apparatus is usage enabling information corresponding to an electronic content as a target for usage enabling.  
Higgins(0045 billing process)

As per claim 3 Higgins discloses; The electronic content utilization system according to claim 1 a virtual currency associated with the first client apparatus or a first user who operates the first client apparatus; a virtual currency adder that adds a virtual currency corresponding to setting the electronic content to be in the unavailable state in the first client apparatus to the virtual currency stored in the first virtual currency data storage; a second virtual currency data storage that stores a virtual currency associated with the second client apparatus or a second user who operates the second client apparatus; and a virtual currency subtractor that subtracts a virtual currency corresponding to setting the electronic content to be in the available state in the second client apparatus from the virtual currency stored in the second virtual currency data storage. 
Higgins (0013, virtual currency based gaming)

As per claim 4, Higgins discloses;  The electronic content utilization system according to claim 3, further comprising a management server apparatus, wherein the usage enabler sets a new electronic content to be in the available state in the first client apparatus, wherein the virtual currency subtractor subtracts a virtual currency corresponding to setting the new electronic content to be in the available state in the first client apparatus from the virtual currency stored in the first virtual currency data storage, and wherein the virtual currency corresponding to setting the new electronic content to be in the available state in the first client apparatus is equal to or greater than a sum of a virtual currency corresponding to setting the new electronic content to be in the unavailable state in the first client apparatus and a virtual currency corresponding to setting the new electronic content to be in the available state in the second client apparatus.  
Higgins (013 virtual currencies)

Sa per claim 5 Higgins discloses;  The electronic content utilization system according to claim 1, further comprising: a classifier that classifies electronic contents based on information regarding the electronic contents; and a sorter that sorts the electronic contents in a predetermined order based on the classification.  
(is this a type of means plus Function?  It’s not clear, However Higgins 0149 assigns various functionality)

As per claim 6 Higgins discloses;
The electronic content utilization system according to claim 1, further comprising:  -5-P61908 a display that displays at least a part of the contents of the electronic content in 
Higgins(fig. 4 display devices 1035, doesn’t a display always display)

As per claim 11 Higgins discloses; The electronic content utilization system according to claim 1, wherein the electronic content is an electronic book, a game, audio and/or video  
Higgins(0089 game and/or means or, one of)

As per claim 12 Higgins discloses; The electronic content utilization system according to claim 1, further comprising: an information accepter that accepts registration of reference information as a notification reference through an input operation of a first user or a second user; and a notifier that notifies the first user or the second user who registers the reference information of the information regarding the electronic contents  
(Applicant specification 00369 is the only location for registration or registers?  As noted above, There is no support for this limitation, aside from literal support, see 0018 of Higgins for registers)

As per claim 13, Higgins discloses; The electronic content utilization system according to claim 1, wherein a blockchain is used for the usage enabler. 
Higgins(0018)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Publication 20120303491 to Hill discloses; Content downloading 
US Patent Publication 20190015740 to Foley teaches gaming blockchain


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698